DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 and 21-28 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite that the second scattering bar “is free from being aligned” with the first scattering bar which is indefinite.  It is not clear what is meant that the first bar and second bar are free from being aligned.  It appears that the two bars are not aligned with a connection formed between the two.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-12 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze (US Patent 6,363,296) in view of Yang (US 2010/0009139).
Schulze teaches a process of design data set for making a photomask.  Sub-groundrule features (assist features or scattering bars).  Figure 6 and column 5, lines 29-53 teach two segments 150 separated by space 152 on a photomask 104.  The design is analyzed and the two segments are joined.  Figure 8 and column 5, line 54 to column 6, line 14, teach two segments 154 with one in between 158 with spaces 156.  It is taught that 158 is eliminated.  The analysis is based on the size or area of the features.  
Schulze does not teach the relationship of length and width of the features to the process.  This is taught by Yang.
Yang teaches assist features on a mask used for patterning.  Paragraph 0029 teach a mask with main features 300 and assist features 305.  Paragraph 0030 teach the features have a length and width and are spaced a distance from each other and from the main features 300.  Paragraph 0037 teaches the parameters of the features are determined by simulation (step 420) which leaves length as the variable.  Paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified scattering bars as recited in the claims because Schulze in view of Yang teach that simulations are accomplished of the scattering bars (assist features) and modifications are made to provide for improved patterning. While it is not explicitly recited to “identify” the lengths and separation, it is obvious that the processes of Schulze and Yang require the measurement of the features of the assist features before determination can be made of the adjustments needed.

Response to Arguments
Applicant argues that Figures 5A to 8C and the related paragraphs teach the amended language which teaches over the prior art.  The figures depict scattering bars which are connected with portions.  The bars themselves are aligned but the connections are at a different angle and are not aligned.  See Figures 5B-5E, 7B, 8B and 8C.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




								/Kathleen Duda/
								Kathleen Duda
								Primary Patent Examiner
								Art Unit 1737